Name: Commission Regulation (EEC) No 3687/92 of 21 December 1992 correcting Regulation (EEC) No 3497/92 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts and the agricultural conversion rates for the pigmeat sector in the United Kingdom and in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 92 No L 374/11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3687/92 of 21 December 1992 correcting Regulation (EEC) No 3497/92 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts and the agricultural conversion rates for the pigmeat sector in the United Kingdom and in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, question ; whereas, therefore, the Regulation in question should be corrected for the period concerned, HAS ADOPTED THIS REGULATION : Article 1 In the first indent of Article 2 of Regulation (EEC) No 3497/92 '165,993' is hereby replaced by * 166,051 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 7 to 13 December 1992 at the request of the interested party. Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 3497/92 (3) fixes the agricultural conversion rate applicable in the pigmeat sector in Spain ; whereas it transpires that an error was introduced during transcription of the rate in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 201 , 31 . 7. 1990, p. 9 . V) OJ No L 357, 7. 12. 1992, p. 47.